              Case 1:21-mj-00014-GMH Document 32 Filed 06/08/21 Page 1 of 2



1
                                 UNITED STATES DISTICT COURT
2
                                           FOR THE
3                                   DISTRICT OF COLUMBIA
4
     UNITED STATES OF AMERICA,
5
                    Plaintiff,
6
     vs.
7
                                                                    21-MJ-00014 (GMH)
8

9    ANTHIME GIONET,
10                  Defendant.
11
                        CONSENT MOTION TO CONTINUE STATUS HEARING
12

13          Defendant, Anthime Gionet, through counsel, respectfully requests this Court to
14
     continue the status hearing currently set for June 25, 2021. Defendant also agrees to exclude
15
     time under the Speedy Trial Act. The parties are requesting the status hearing to be reset out
16

17
     between 30 to 60 days with the preference of both parties being the latter.

18          The parties are continuing to confer for potential pretrial resolution. Additionally,
19   counsel for Defendant has a conflict for the June 25, 2021, hearing date. Also, some discovery
20
     has been disclosed, however, counsel for Defendant has had troubles accessing the governments
21
     portal and the parties are attempting to resolve that issue. There remains a great deal of
22

23
     discovery yet to be disclosed.

24          The additional time is needed to work out the above-mentioned issues and Defendant
25   submits that the ends of justice are served by additional time requested. Counsel for the
26
     government has submitted that the governments unavailable dates would include July 16, 30
27
     and August 13. Therefore, we respectfully request this Court reset this matter for 30 to 60 days.
28                                                    1
      Case 1:21-mj-00014-GMH Document 32 Filed 06/08/21 Page 2 of 2



1
     Respectfully submitted this 8th day of June 2021.
2

3

4
                                              THORNLEY LAW FIRM
5

6                                                /s/Zachary Thornley
                                                 Arizona State Bar No: 032363
7                                                Thornley Law Firm
                                                 1650 N. Dysart Rd., Suite 4
8
                                                 Goodyear, AZ. 85395
9                                                Courts@ThornleyLawFirm.com
                                                 (602) 686-5223 (Office)
10                                               (602) 377-6863 (Direct)
                                                 (928) 433-5909 (Fax)
11
                                                 ATTORNEY FOR DEFENDANT
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           2
